FILED
                            NOT FOR PUBLICATION                             AUG 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-17239

               Plaintiff - Appellee,             D.C. Nos.    2:12-cv-02700-EJG
                                                              2:09-cr-00090-WBS
 v.

EDWARD MALLORY,                                  MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                              Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Federal prisoner Edward Mallory appeals from the district court’s order

denying his 28 U.S.C. § 2255 motion as untimely. We have jurisdiction under 28

U.S.C. § 2253. We review de novo the district court’s decision that a section 2255



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion is untimely, see United States v. Battles, 362 F.3d 1195, 1196 (9th Cir.

2004), and we affirm.

      Mallory contends that he is entitled to equitable tolling for the period

between January 30, 2012, and July 18, 2012, during which his motion to reduce

his sentence under 18 U.S.C. § 3582 was pending in the district court. Neither the

pendency of Mallory’s section 3582(c)(2) motion nor his lack of legal expertise

constitute extraordinary circumstances that kept him from timely filing a

section 2255 motion. See Battles, 362 F.3d at 1197 (stating standard for equitable

tolling); see also Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006) (“[L]ack

of legal sophistication is not, by itself, an extraordinary circumstance warranting

equitable tolling.”). We further note that the issue presented in Mallory’s section

3582(c)(2) motion was unrelated to that presented in his section 2255 motion, and

considerations of judicial economy do not require a different result here.

      AFFIRMED.




                                          2                                      14-17239